Citation Nr: 0025349	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-07 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Service connection for a skin disorder claimed as 
chemical burns of the hands.

2.  Service connection for lateral instability with recurrent 
sprains of the right ankle.

3.  Service connection for right shoulder pain.

4.  Service connection for tinnitus.

5.  Entitlement to an increased rating for traumatic 
amputation of the right thumb with reattachment, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for 
amputation of the right middle fingertip.

7.  Entitlement to a rating in excess of 10 percent for left 
olecranon bursectomy with scar revision.

8.  Entitlement to a rating in excess of 10 percent for 
lumbar strain.

9.  Entitlement to service connection for tonsillitis and 
rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1977 to April 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for claimed disabilities of the right ankle, right shoulder, 
a skin disorder claimed as chemical burns, and tinnitus, 
denied increased ratings for amputation of the right thumb 
with reattachment and amputation of the right middle 
fingertip, and assigned ratings of zero percent for lumbar 
strain and post operative left olecranon bursectomy with scar 
revision.

During the pendency of this appeal, the RO awarded a 10 
percent for lumbar strain and a 10 percent for left olecranon 
bursectomy with scar revision.  However, the issues of 
whether the veteran is entitled to a higher rating for such 
disorders remain before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning a claimed disability, as the document adding that 
issue to the appeal mistakenly treated claim as one for an 
increased evaluation for service-connected disability rather 
than as a disagreement with the original rating award, which 
is what it was.  Fenderson involved a situation in which the 
Board had concluded that the appeal as to the issue involved 
was not properly before it, on the basis that a substantive 
appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a NOD following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation for the service-
connected left elbow disorder.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, the Board will not remand this 
matter solely for a re-characterization of the issue in a new 
SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The issues of entitlement to a rating in excess of 10 percent 
for lumbar strain and entitlement to service connection for 
tonsillitis and rhinitis are the subjects of the Remand which 
follows this decision.


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the veteran has current disability from a skin disorder on 
his hands.

2.  The veteran has current disability from residuals of 
right ankle injuries which he incurred during his active 
military service.

3.  The veteran has current disability from residuals of a 
right shoulder injury which he incurred during his active 
military service.

4.  The veteran has current disability from tinnitus which he 
incurred during his active military service.

5.  The veteran's disability from amputation of the right 
thumb with reattachment is manifested by fusion of the 
metacarpophalangeal joint in full extension and limited of 
motion of the interphalangeal joint, with tenderness to 
palpation at the base of the thumb.  Motion of the thumb is 
possible to the palm.

6.  The veteran's disability from amputation of the right 
middle finger tip is manifested by loss of the distal tip of 
the finger with thickening of the fingertip and deformity of 
the fingernail, without loss of motion of the joints of the 
finger, or tenderness to palpation of the fingertip.

7.  The veteran's disability from left olecranon bursectomy 
with scar revision is manifested by a tender scar on the 
posterior elbow, and limitation of flexion to 135 degrees and 
limitation of extension to five degrees. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder of the hands is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  Service connection is warranted for residuals of right 
ankle injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

3.  Service connection is warranted for residuals of right 
shoulder injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

4.  Service connection is warranted for tinnitus.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

5.  The criteria for a rating in excess of 10 percent for 
amputation of the right thumb with reattachment have not been 
met.  38 C.F.R. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321. 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Code 5224 (1999).

6.  The criteria for a rating in excess of zero percent for 
amputation of the right middle fingertip have not been met.  
38 C.F.R. §§  1155, 5107 (West 1991); 38 C.F.R. §§ 3.321. 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5154, 5226, 7804 (1999).

7.  The criteria for a rating in excess of 10 percent for 
left olecranon bursectomy with revision of scar have not been 
met.  38 C.F.R. §§  1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321. 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
4.118, Diagnostic Codes 5003, 5019, 5206, 5207, 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999). 

A.  Skin Disorder 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for a 
skin disorder of the hands is not well grounded.  Where a 
claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in April 
1994, and in the statement of the case.  The discussion below 
informs the veteran of the types of evidence lacking, and 
which he should submit for a well-grounded claim.  Unlike the 
situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well-grounded.

The veteran initially claimed that he had a skin disorder 
which he attributed to chemical burns during his active 
military service.  Service medical records show that the 
veteran had a number of skin disorders on various parts of 
his body during his active military service.  In December 
1977, he complained of chemical burns after using a sealant 
at work.  Objective findings included some reddening of the 
hands with edema and mild tenderness.  An examiner noted an 
impression of first degree burns to both hands.  In May and 
December 1978, he was treated for athlete's foot.  In 
February 1979, he was treated for a lesion on the third digit 
of his right foot which was attributed to wearing a new, 
steel-toe boot.  He also had a fungal rash in his groin area.  
In December 1985, the veteran sustained a burn to his right 
hand.  Several days after the burn, a surgeon reported an 
impression of second degree burn to the right hand web space.  
During an examination in July 1986, the examiner noted a 
well-healed burn scar and a curvilinear two and one-half inch 
scar at the base of the thumb.  During a VA examination in 
July 1986, an examiner noted a depigmented areas on the 
inside of the right thumb and on the dorsal side of the hand 
proximal to the index finger.

At the time of the August 1997 VA skin examination, the 
veteran reported a history of rashes between his fingers.  He 
denied use of medication for treatment.  He described the 
rash as a series of little blisters which occurred in an 
apparent line at the contacting surface of the fingers.  The 
veteran acknowledged that there were none at the time of the 
examination, but asserted that the blisters would recur soon 
thereafter.  The veteran described the rash as itchy and 
painful.  He reported that his skin cracked and he had a 
clear and sometimes a milky drainage from the pustules that 
occurred.  According to the veteran, the rash occurred five 
to six times per year and was not affected by temperature or 
season.  The examiner observed no objective findings.  No 
skin disorder was observed, diagnosed, or reported.

The Board finds that the record contains no competent medical 
evidence that the veteran has current disability from a skin 
disorder.  Further there is no competent medical evidence 
that the symptoms reported by the veteran during the August 
1997 VA examination are related to any disease or injury he 
incurred during his active military service.  Therefore, the 
Board concludes that the veteran's claim of entitlement to 
service connection for a skin disorder on his hands is not 
well grounded. 

A.  Right Ankle

The Board finds that the claim for service connection for 
residuals of right ankle injury is well grounded within the 
meaning of 38 U.S.C.A. § 5107.  This finding is supported by 
evidence that he injured the right ankle several times in 
service and had right ankle disability very soon after his 
separation from service.

The veteran asserted in the claim he filed in July 1997 that 
he had diminished range of motion in his right ankle and that 
the ankle swelled and became painful after prolonged standing 
and walking.  He attributed his claimed current right ankle 
disability to multiple right ankle sprains sustained during 
his active military service.

Service medical records show that the veteran sought 
treatment in September 1979 after jumping a fence and landing 
improperly on his right ankle.  Objective findings included 
moderate edema on the medial side.  There was decreased 
strength and range of motion secondary to pain.  There was 
good circulation.  There were no palpable fragments, 
crepitus, or masses.  An examiner reported a diagnosis of 
right ankle sprain, rule out fracture.  X-rays showed no 
fracture.  The sprain was treated with an ace bandage, ice, 
elevation, rest, and ambulation with crutches.  In June 1982 
the veteran sought treatment for ankle pain with weight 
bearing after twisting an ankle two days earlier.  An X-ray 
showed no fracture.  An examiner reported a diagnosis of 
severe sprain.  In August 1985, the veteran told an examiner 
that he had inverted his right ankle while running for 
physical training.  The examiner noted ecchymosis and 
swelling on the lateral aspect of the ankle with limited 
range of motion and inability to bear entire body weight.  
The impression was second degree ankle sprain, right ankle.  
In September 1985, the veteran again complained of pain in 
his right ankle.  On examination, there was slight effusion, 
on ecchymosis, and positive point tenderness.  The ankle had 
full range of motion with pain.  The reported impression was 
status post ankle sprain.  Subsequently dated service medical 
records do not show further complaints, diagnoses, or 
treatment for a right ankle disorder.  In a report of medical 
history dated in July 1986, the veteran denied a history of 
lameness.  An examiner reported that the veteran's feet and 
lower extremities were clinically normal.  The veteran again 
denied a history of lameness in a report of medical history 
dated in June 1990.  He also denied a history of lameness in 
a similar report dated December 1991.  Again, an examiner 
indicated that the veteran's feet and lower extremities were 
clinically normal.

At the time of the August 1997 VA orthopedic examination, the 
veteran reported that his right ankle was asymptomatic.  On 
examination, the right ankle had 10 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  No swelling was noted.  
There was mild lateral tenderness.  The veteran was able to 
toe walk with a limp on the left side.  He was able to heel 
walk satisfactorily.  An X-ray of the right ankle showed no 
bony abnormalities.  However, the examiner who conducted the 
clinical examination reported a diagnosis of lateral 
instability with recurrent sprain of the right ankle.

The Board has reviewed the entire record.  The veteran 
sustained multiple right ankle sprains in the early years of 
his service.  While there is a paucity of clinical findings 
that the veteran had right ankle disability in the later 
years of his service, it is evident that he had some 
limitation of motion and tenderness to palpation in the right 
ankle slightly more than two months after his separation from 
service, diagnosed as lateral instability.  There is no 
indication that such disability is the result of an 
intervening injury.  The Board finds that the veteran has 
current right ankle disability which he incurred during his 
active military service.  The Board concludes that service 
connection is warranted.  

B.  Right Shoulder

The claim for service connection for residuals of right 
shoulder injury is well grounded.  Service medical records 
document a right shoulder lifting injury.  The veteran was 
found to have right shoulder disability very soon after his 
separation from service.

The veteran contends that he has current disability from a 
right shoulder disorder which is manifested by limitation of 
motion and pain.  He attributed the claimed disability to an 
in-service lifting injury.  A service medical record dated in 
March 1984 shows that he was treated for complaints of right 
shoulder discomfort which had started after work.  He 
reported that his right shoulder hurt with lifting or 
reaching above his head.  The veteran described the shoulder 
as feeling like gravel.  On examination, there was no gross 
deformity.  The right shoulder was slightly warmer than the 
left.  The was no swelling or crepitus.  Range of motion was 
full and smooth.  Pulse in the right arm was good.  A 
neurological check was described as good.  An examiner 
reported an impression of rule out muscle strain or sprain to 
anterior deltoid.  Subsequently dated service medical records 
contain no further indication of complaints, diagnoses, or 
treatment of a shoulder disorder.  In a report of medical 
history dated in July 21, 1986, the veteran denied a history 
of "trick" or painful shoulder and elbow.  The examiner did 
not report any shoulder disorder.  No history of a right 
shoulder disorder was given during a medical examination in 
December 1991.  No such disorder was reported by the 
examiner.

During the August 1997 VA examination, the veteran reported 
difficulty reaching and working overhead.  He gave a history 
of injury his right shoulder in a fall through a roof.  
Ranges of motion in the right shoulder were 140 degrees of 
flexion, 135 degrees of abduction, 70 degrees of internal 
rotation, and 90 degrees of external rotation.  There was 
tenderness to palpation over the area of the right trapezius.  
There was some discomfort noted with range of motion testing.  
The left shoulder had full range of motion.  An X-ray of the 
right shoulder showed no abnormality.

In summary, service medical records show a remote right 
shoulder injury in March 1984, diagnosed as rule out muscle 
strain or sprain to the anterior deltoid.  No subsequent in-
service right shoulder injury or disability is documented 
clinically.  However, the veteran, in his claim filed in July 
1997, asserted that he had had continuous symptoms of 
shoulder pain.  Just over two months after his separation 
from service, he was found to have right shoulder disability, 
manifested by slight limitation of motion accompanied by 
pain, and diagnosed as residuals of right shoulder injury.  
There is no evidence of an injury to the right shoulder 
occurring after service and prior to the VA examination.  The 
Board finds that the veteran has current disability from a 
right shoulder disorder which he incurred during his active 
military service.  The Board concludes that service 
connection is warranted for residuals of right shoulder 
injury.

C.  Tinnitus

The claim of entitlement to service connection for tinnitus 
is well grounded.  The veteran was diagnosed to have tinnitus 
slightly more than two months after his separation from 
service.  He filed his claim for service connection for 
tinnitus slightly more than a month after his separation from 
service.  He was exposed to construction and machinery noise 
during his 20 years of service.

The veteran claimed in his Notice of Disagreement that he has 
current disability from tinnitus which he attributed to in-
service noise exposure.  However, his service medical records 
do not show that he had complaints, diagnoses, or treatment 
for tinnitus.

The veteran underwent a VA audiological examination in 
September 1997.  He reported having a cricket-like noise in 
his ears.  A physical examination of his ears was normal.  
There was no indication of active ear disease.  The examiner 
reported that the veteran did not have a hearing related 
balance problem.  The examiner reported tinnitus among his 
diagnoses.  On audiological testing, another examiner noted 
the veteran's 20-year history of in-service exposure to 
construction noise.  There was no indication of civilian 
noise exposure.  The veteran reported that he first noticed 
tinnitus, which he described as loud, high-pitched crickets, 
about 10 or 15 years before the examination.  He described 
the tinnitus as constant and bilateral.  The veteran reported 
that the tinnitus was bothersome in quiet places.  The 
results of audiological testing showed mild to moderate 
sensorineural hearing loss in the frequency range between 
6,000 and 8,000 hertz.

Tinnitus is not among the chronic diseases which are 
presumptively service connected if manifested to a 
compensable degree within one year of separation from 
service.  38 C.F.R. § 3.309 (1999), cf. Cromley v. Brown, 7 
Vet. App. 376 (1995).  However, despite the fact that no 
complaints of tinnitus were documented in service, the 
veteran has asserted that its onset was during such service.  
It is apparent that he had considerable exposure to loud 
noise over a long period of time.  As the record contains a 
diagnosis of tinnitus made very soon after his separation 
from service, the Board finds that he incurred the disorder 
in service.  Therefore, the Board concludes that service 
connection is warranted for tinnitus.

II.  Increased Ratings

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  Cf. Shipwash v. Brown, 8 Vet. App. 218 (1995) (when 
a claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open).  The Board is satisfied that all 
appropriate development has been accomplished and that VA has 
no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.  
The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991). 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
When utilizing the rating schedules, when an unlisted 
condition is encountered, the VA is permitted to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

A.  Amputation of Right thumb with Reattachment

In August 1981, the veteran sustained right thumb and middle 
finger amputations while operating a saw.  Private hospital 
records show that he presented thirty minutes after the 
accident with the right thumb hanging on by a small piece of 
skin.  The bone amputation was just distal of the 
metacarpophalangeal joint.  The ulnar neurovascular bundle to 
the thumb was intact.  Sensation on the radial side was 
absent.  The veteran was admitted to surgery and the thumb 
was reattached via fusion of the distal metacarpal to the 
proximal metacarpal.  The veteran did well postoperatively.  
He had sensation on the ulnar side of the thumb but lacked 
sensation on the radial side.  Vascular status was intact.  
His wounds remained benign and he was discharge from the 
hospital after eleven days.

The veteran was granted entitlement to service connection for 
traumatic amputation of the right thumb with reattachment by 
a September 1986 rating decision.  Initially, the associated 
disability was rated 10 percent disabling.  The 10 percent 
rating has remained in effect since June 1, 1997, the date of 
the day following the veteran's separation from service.

The disability associated with the right thumb disorder was 
evaluated by the RO utilizing Diagnostic Code  5224.  Under 
that diagnostic code, favorable ankylosis of the thumb is 
rated 10 percent disabling.  Unfavorable ankylosis of the 
thumb is rated 20 percent disabling.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, [or] surgical procedure."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 86 (28th ed. 1994).  In classifying the 
severity of ankylosis and limitation of motion of single 
digits and combinations of digits, the following rules will 
be observed:  (1) Ankylosis of both the metacarpophalangeal 
and proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation; 
(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis; 
(3) with only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable; (4) with the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of the other digits.

The Board has considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 

In this case, the veteran has fusion of just one joint in the 
thumb-the metacarpophalangeal joint.  That joint is fused in 
full extension.  However, it appears that he also has 
limitation of motion of the interphalangeal joint which, 
during the August 1997 VA examination was noted to lack 15 
degrees of extension and had only 40 degrees of flexion.  
However, when making a fist, the fingertips touched the palm.  
Also noted was tenderness to palpation at the base of the 
thumb.  Where there is ankylosis of one joint and limited 
motion of the other, but motion of the thumb is possible to 
within 2 inches of the palm, the rating is for favorable 
ankylosis.  Accordingly, a 10 percent rating, but no more 
than that, is warranted under Diagnostic Code 5224. 

The Board has noted that that during the August 1997 VA 
examination, the examiner described scarring over the right 
thumb as well as on the dorsal web space between the thumb 
and index finger as well as some tenderness to palpation.  
However, no separate compensable rating is assignable for the 
scars, as there are no clinical findings that the scars are 
objectively tender and painful, poorly nourished, repeatedly 
ulcerative, or otherwise cause functional impairment.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.

B.  Amputation of Right Middle Finger Tip

At the same time the veteran sustained an amputation of his 
right thumb, he also sustained an amputation of his right 
middle finger tip.  Private hospital records show that he 
presented with amputation of the tip of the right middle 
finger including the distal half of the right finger nail.  
Initially, the wound was debrided.  Several days after his 
admission, he returned to surgery and underwent a V-Y 
advancement flap procedure.  The finger wound remained benign 
and he was discharged several days later.

The veteran was granted entitlement to service connection for 
traumatic amputation of the right middle fingertip by a 
September 1986 rating decision.  Initially, the associated 
disability was rated zero percent disabling.  The zero 
percent rating has remained in effect since June 1, 1997.

The disability associated with the veteran's right middle 
fingertip amputation may be rated utilizing Diagnostic Codes 
5226 and 7805.  Under Diagnostic Code 5226, ankylosis of the 
middle finger, either in a favorable or unfavorable position, 
is rated 10 percent disabling.

In this case, the veteran has not asserted nor does the 
medical evidence contained in the claims folder reflect that 
the veteran has ankylosis or limited motion in any of the 
joints of the middle finger due to the amputation of the 
fingertip.  In August 1997, the VA examiner noted that when 
the veteran made a fist, his fingertips touched his palm.  
Based on those clinical findings, the Board finds that the 
veteran's disability from amputation of the right middle 
fingertip is not manifested by ankylosis or limited motion of 
the finger.  Therefore, the Board concludes that the criteria 
for a schedular rating in excess of zero percent under 
Diagnostic Code 5226 have not been met.  Rather, according to 
the findings reported on the August 1997 VA examination, the 
veteran's disability from amputation of the right middle 
fingertip is manifested by some thickening with nail 
deformity, without tenderness to palpation of the fingertip.  
Accordingly, an additional compensable rating by analogy to 
an objectively tender and painful scar under Diagnostic Code 
7804 is not warranted

The Board has also considered the disability associated with 
the veteran's right middle finger in the context of 
Diagnostic Code 7805.  Under that diagnostic code, 
nondisfiguring scars which are not the result of burns, and 
which are not poorly nourished, with repeated ulceration, 
tender or painful, are rated based on limitation of function 
of the part affected.  In this context, the Board finds that 
the record contains no clinical findings of limited motion 
which are due to the amputation of the distal tip of the 
right middle finger.

In the absence of clinical findings of ankylosis or limited 
motion of any of the joints of the middle finger, with 
amputation of the finger tip only, and no clinical finding of 
tenderness in the finger tip, the Board finds that the 
veteran's disability picture from amputation of the right 
middle fingertip does not more closely approximate the 
criteria for the next higher schedular ratings under either 
Diagnostic Code 5154, 5227, 7804 or 7805.


C.  Left Olecranon Bursectomy

The veteran was diagnosed with persistent left olecranon 
bursitis in October 1989.  In February 1990, he underwent 
surgery for left olecranon bursectomy.  A bursal sac was 
excised.  The surgical wound was closed and dressed, and the 
elbow was placed in a splint.  The veteran tolerated the 
procedure well and was discharged to 10 days of convalescent 
leave.  However, in late March 1990, the left elbow developed 
swelling, redness and pain.  Another surgery was performed to 
remove necrotic bursa tissue.  The symptoms of pain and 
swelling gradually resolved.  Notes dated in late May 1990 
contain an impression of resolved bursitis.  The veteran was 
seen for a surgery consultation in September 1992 with 
complaints of a scar that cracked and bled at the bursectomy 
site.  After an examination showed hyperkeratotic, sclerosed 
skin, plastic surgery was recommended.  The surgery for scar 
revision was performed in January 1993.

During the August 1997 VA orthopedic examination, the veteran 
reported that his left elbow became painful with lifting.  On 
examination, the left elbow had a well-healed surgical scar 
posteriorly.  The elbow joint lacked five degrees of 
extension and had 135 degrees of flexion.  There was some 
tenderness to palpation over the olecranon area.  An X-ray of 
the left elbow showed no abnormality.  The reported diagnosis 
was status post multiple surgeries for olecranon bursitis.

The veteran was granted entitlement to service connection for 
left olecranon bursectomy with scar revision by the RO's 
August 1997 rating decision.  In a February 1999 rating 
decision, the RO awarded a rating of 10 percent, effective 
from June 1, 1997, utilizing Diagnostic Codes 5019 and 7804.  

Under Diagnostic Code 7804, superficial scars which are 
tender or painful on objective demonstration are rated 10 
percent disabling.  In this case, the criteria for the ten 
percent rating are met, as it was demonstrated during the 
August 1997 VA examination that the veteran had tenderness to 
palpation over the area of the olecranon.

Under Diagnostic Code 5019, bursitis is rated based on 
limitation of motion of the affected part as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under Diagnostic Code 5206, 
limitation of flexion of the forearm is rated zero percent 
disabling where flexion is limited to 110 degrees.  A 10 
percent rating is assigned where flexion is limited to 100 
degrees.  Higher ratings are assigned for more limitation of 
flexion.  Under Diagnostic Code 5207, limitation of extension 
of the forearm on the minor side is rated 10 percent 
disabling where extension is limited to 60 degrees.  A 20 
percent rating is assigned where extension of the minor 
forearm is limited to 90 degrees.  A 30 percent rating is 
assigned for limitation of extension of the minor forearm to 
100 degrees.  The highest rating of 40 percent is assigned 
for limitation of extension of the forearm on the minor side 
of 10 degrees.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1999).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  In this case, the 
veteran does not have compensable limitation of motion 
pursuant to either Diagnostic Code 5206 or 5207.  During the 
August 1997 VA examination, the left elbow had extension to 5 
degrees and flexion to 135 degrees.  Nonetheless, as some 
limitation of motion and tenderness was demonstrated, the 
veteran is entitled to a separate rating of 10 percent 
pursuant to Diagnostic Codes 5019 and 5003.

The Board finds that the veteran's disability from left 
olecranon bursectomy with revision of scar is manifested by a 
tender scar on the posterior elbow with limitation of flexion 
to 135 degrees and limitation of extension to five degrees.  
With application of the benefit of the doubt rule, the 
veteran more nearly meets the criteria for a rating of 10 
percent under Diagnostic Code 7084.  However, he does not 
meet the criteria for a separate compensable rating under 
Diagnostic Code 5019.  The limitation of motion of the elbow, 
extension limited to five degrees and flexion limited to 135 
degrees is noncompensable under Diagnostic codes 5207 and 
5206, respectively.  Accordingly, a 10 percent rating, but no 
more, is warranted. 

D.  Extraschedular and Other Considerations

In evaluating the veteran's disabilities related to his 
musculoskeletal system, the Board has taken into account the 
functional impairment that may be attributed to pain or 
weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. 
Brown, 8 Vet. App. 202, 205-6 (1995).  Factors listed in 
38 C.F.R. § 4.45 include less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

In this case, the veteran's lack of motion in his right thumb 
has been considered and is contemplated by the rating 
assigned pursuant to Diagnostic Code 5224.  The alleged 
excess fatigability in his right hand has not been verified 
objectively.

The factors discussed above are not manifested with respect 
to the veteran' right middle finger disability.  Regarding 
his left elbow, the associated limitation of motion and 
tender scar have been considered under the applicable 
diagnostic codes.  The addition factors listed in 38 C.F.R. 
§ 4.45 are not manifested in the left elbow.  The evidence as 
a whole, does not describe the presence of such additional 
factors as to warrant higher ratings than the ones in effect 
or to be assigned by this decision of the Board. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required 
hospitalization or frequent treatment for his service-
connected disabilities, nor is it shown that such disorders 
otherwise so markedly interfere with employment as to render 
impractical the application of regular schedular standards.  
Rather, for the reasons noted above, the Board concludes that 
the impairments resulting from status post fracture of the 
right little finger is adequately compensated by the 
schedular evaluations provided by this decision.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

Service connection is denied for a skin disorder of the hands 
claimed as due to chemical burns.

Service connection is granted for tinnitus and residuals of 
right ankle and right shoulder injuries.

An increased rating for amputation of the right thumb with 
reattachment is denied.

An increased rating for amputation of the right middle 
fingertip is denied.

An increased rating for left olecranon bursectomy with 
revision of scar is denied.



REMAND

In its August 1997 rating decision, the RO denied service 
connection for chronic rhinitis, reportedly claimed by the 
veteran as tonsillitis and enlarged adenoids.  In the 
document accepted by the RO as the veteran's Notice of 
Disagreement (NOD), he asserted that he had tonsillitis, 
rhinitis, and chronic sinus problems associated with his 
deviated nasal septum.  As noted in the introduction, the 
claim for service connection for sinusitis has not been 
adjudicated by the RO.  However, as the veteran has disagreed 
with the denial of service connection for tonsillitis and 
rhinitis, the RO must provided him with a Statement of the 
Case (SOC) which addresses such issues.  Manlincon v. West, 
12 Vet. App. 238 (1999) (When an NOD is filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a SOC).

In his VA Form 9 filed in April 1999, the veteran asserted 
that he had undergone magnetic resonance imaging (MRI) of his 
lumbar spine at the VA medical center at Biloxi, Mississippi.  
He also asserted that he had been using a transdermal 
electronic nerve stimulation (TENS) unit, and was taking 
medication for pain, including radicular pain, and muscle 
spasm.  The claims file contains no indication hat the RO 
attempted to obtain such records.  To complete the record, 
all VA treatment records should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 492 (1992).  Requests should be 
directed to all VAMC's indicated by the veteran, to include 
the VAMC in Biloxi.  All such requests should be documented.

The veteran has also asserted that the August 1997 VA 
examination was inadequate for rating purposes.  The Board 
notes that the only ranges of motion of the lumbar spine 
which were discussed were flexion and extension.  As the 
veteran's back disability has been rated under a diagnostic 
code which also considers loss of lateral spine motion, a 
more comprehensive examination is required.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should provide the veteran and 
his representative a SOC that conforms 
with the requirements of 38 U.S.C.A. 
§ 7105(d)(1) (West 1991), in particular, 
one that provides the veteran the law and 
regulations pertaining to its August 1997 
rating decision denying service 
connection for tonsillitis and rhinitis; 
a discussion of how such laws and 
regulations affect the RO's decision; and 
a summary of the reasons for such 
decision.  The veteran and her 
representative must be given an 
opportunity to respond to the SOC.

2.  The RO should take all necessary 
steps to obtain copies of any records of 
VA or private treatment that are not 
currently part of the claims folder and 
associate them with the claims folder.

3.  The veteran should be afforded a VA 
examination to assess his current 
disability from his service-connected low 
back disorder.  All indicated tests and 
diagnostic studies must be performed, 
including range of motion studies and 
neurological testing.  The examiner 
should report the presence or absence of 
painful motion, limitation of motion due 
to pain, instability, weakness, atrophy, 
excess fatigability, incoordination, 
loose motion, or gait disturbance.  The 
claims folder should be made available 
and be reviewed by the examiner.  If VA 
or other treatment records suggest that 
the veteran has a disorder of the lumbar 
spine other than lumbar strain, the 
examiner should comment on the etiology 
of such disorder and express an opinion 
whether any such disorder identified is 
related to any disease or injury the 
veteran incurred during his active 
military service.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claim for a rating in excess of 10 
percent for his service connected low 
back disorder.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental SOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 



